Smith, Judge,
delivered the opinion of the court:
The single issue here involves the proper classification for customs purposes of certain merchandise described in the consular invoice as “Starter Revolvers RG-8 blue with white grip plates.” The collector classified the merchandise as revolvers and assessed duty under paragraph 366 of the Tariff Act of 1930 (19 U.S.C. 1001, par. 366).
The Customs Court sustained the importer’s protest (C.D. 2234) and held that the merchandise should be classified as machines— n.s.p.f., dutiable under paragraph 372 of the Tariff Act of 1930 (19 U.S.C. 1001, par. 372) as modified by the Torquay Protocol to GATT (T.D. 52739). The Government appeals.
The competing paragraphs are:
Paragraph 366 of the Tariff Act of 1930:
Pistols and revolvers: Automatic, single-shot, magazine, or revolving, valued at not more than $4 each, $2 each; * * *; parts thereof and fittings therefor, 50 per centum ad valorem; and in addition thereto, on all the foregoing, 55 per centum ad valorem.
*51Paragraph 372 as modified by T.D. 52739:

Tariff Act of19S0 paragraph Description of Products Bate of Duty

372 Machines, finished or unfinished, not specially provided for:
* * . * Other (except * * *)_13%% ad val.
The imported revolvers each have a hollow barrel, a revolving cylinder, a hand grip, a trigger and a hammer and are designed to be fired with one hand. The cylinder is bored to receive the casing of a standard .22 caliber shell. The imported revolvers fire blank cartridges for use as starter pistols in sports events,2 and for theatrical purposes.
The importer does not dispute the invoiced identification of the merchandise as “Starter Kevolvers” but contends that the merchandise is not properly classified for tariff purposes as “Pistols and revolvers” because the diameter of the bore of the barrel is smaller tiran the diameter of the slug of standard .22 caliber ammunition.
A considerable portion of the record and the decision of the Customs Court is devoted to a discussion of whether or not standard .22 caliber ammunition can be fired in the imported revolvers. We think this is not decisive of the issue.
Par. 366 of the Tariff Act of 1930, supra, is an eo nomine provision covering “Pistols and revolvers” without limitation as to whether they are capable of firing standard ammunition. This case is therefore controlled by the well established rule that  an eo nomine designation, without limitation, includes all forms of the article. U.S. v. National Carloading Corp. et al., 48 CCPA 70, C.A.D. 767 and cases there cited. Pistols for shooting blank cartridges are recognized as but a special type of pistol.3
Congress provided no exceptions to par. 366, supra, based on the ability of the “Pistols and revolvers” to utilize standard sizes of ammunition to discharge a shot or propel a missile therefrom, and we think the collector properly classified the imported merchandise thereunder,
In view of the foregoing, the jupdgment of the Customs Court is reversed.

 The Encyclopedia Britannica (14 ed. 1929) in an article entitled “Running,” states that:
All modern foot-races are, * * * started by the report of a pistol. [Emphasis added.]


 See, Tewtbooh of Pistols and Revolvers, Major Julian S. Hatcher, Ordnance Department, U.S, Army, 1935, published by Small-Arms Technical Publishing Co., on page 10 where under “Miscellaneous Guns” it is stated:
¡Then there are special pistols made for shooting blank cartridges for starting races, athletic events, etc. Most of these use .22 caliber blank cartridges. [Emphasis added.]